Action to restrain the enforcement of a penalty imposed upon plaintiff, after trial by a labor organization of which he is a member. Order denying defendants’ motion to dismiss the complaint for insufficiency, or, in the alternative, to strike portions therefrom, modified by striking therefrom the words “ denied in .all respects ” and inserting the following in place thereof: “ granted to the extent of striking out paragraphs ‘ Twenty-fourth ’ and ‘ Twenty-fifth ’ ”. As thus modified, the order is affirmed, without costs. No opinion. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.